ORDER
PER CURIAM.
Appellant’s suggestion for rehearing en banc has been circulated to the full court. The taking of a vote thereon was requested. Thereafter, a majority of the judges of the court in regular active service voted in favor of the suggestion. Upon consideration of the foregoing, it is
ORDERED, by the court en banc, that appellant’s suggestion for rehearing en banc is granted and it is
FURTHER ORDERED, by the court en , banc, that the opinion and judgment of February 13,1987 be, and the same hereby are, vacated.
A future order will govern further proceedings herein.